    Case 3:18-cr-00141-JAG Document 1 Filed 12/04/18 Page 1 of 3 PageID# 1

                                                                                         L

                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA                CLERK, U.S. DISTRICT COURT
                                                                                  RICHMOND,VA

                                       Richmond Division


UNITED STATES OF AMERICA
                                                     Criminal No. 3:18-cr- 141
        V.

                                                     Possession of a Firearm and Ammunition
                                                      by Convicted Felon
WILLIAM RILEY SMALLS,                                18 U.S.C.§ 922(g)(1)
        Defendant.                                   (Count 1)


                                         INDICTMENT
                     DECEMBER 2018 TERM - At Richmond, Virginia

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE
                 (Possession ofa Firearm and Ammunition by Convicted Felon)

        On or about November 6,2017,in the Eastern District of Virginia and within the

jurisdiction ofthis Court, the defendant, WILLIAM RILEY SMALLS,did knowingly and

unlawfully possess a firearm, to wit: a Smith & Wesson, Model "Victory,".38 caliber revolver

bearing serial number V28776,and .38 special caliber ammunition,in and affecting interstate

and foreign commerce, after being convicted in a court of a crime punishable by imprisonment

for a term exceeding one year.

(In violation of Title 18, United States Code, Section 922(g)(1).)


                                 FORFEITURE ALLEGATION


       Pursuant to Fed.R.Crim.P. Rule 32.2, the defendant is hereby notified that upon
   Case 3:18-cr-00141-JAG Document 1 Filed 12/04/18 Page 2 of 3 PageID# 2




conviction ofthe offense alleged in Count One ofthis Indictment,the defendant shall forfeit to

the United States all property constituting or any property used, or intended to be used,in any

manner or part, to commit or to facilitate the commission ofthe offense, including but not

limited to:


       a. a Smith & Wesson, Model "Victory,".38 caliber revolver bearing serial number

              V28776,and

       b, .38 special caliber ammunition.

(In accordance with Title 18, United States Code, Section 924(d),incorporating Title 28, United
States Code, Section 2461(c).)

                                                     ATOTTD-DTTT
                                                     A UvUn               origp{?1oftiiis page has beenAct,
                                                                         -under sea]in the Qeik's Of5ce



                                                                               -r
                                                     FOREPERSON


       G.ZAO^Y TERWILLIGER
       UNIT^STATES A^TORNE]

By:
        )livia L. Norman
       /Assistant United States Attorney
      Case 3:18-cr-00141-JAG Document 1 Filed 12/04/18 Page 3 of 3 PageID# 3




conviction ofthe offense alleged in Count One ofthis Indictment, the defendant shall forfeit to

the United States all property constituting or any property used, or intended to be used, in any

manner or part, to commit or to facilitate the commission ofthe offense, including but not

limited to:


        a. a Smith & Wesson, Model "Victory,".38 caliber revolver bearing serial number

              V28776, and

        b. .38 special caliber ammunition.

(In accordance with Title 18, United States Code, Section 924(d), incorporating Title 28, United
States Code, Section 2461(c).)

                                                     A TRUE BILL




                                                     FOREPERSON


        G.ZACJ^RY TERWILLIGER
        uNi'pgSSTATES a;ftorne:

By:
         )livia L. Norman
        /Assistant United States Attorney
